Citation Nr: 0923334	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-00 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1949 to December 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in November 2005 when it was remanded for 
further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence reasonably establishes that the Veteran has PTSD 
stemming from stressor events in service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
A March 2001 certification from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, reflects that 
the Veteran's service records may have been destroyed in a 
1973 fire at that facility.  In such a situation, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit of the doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

The Veteran's DD Form 214 shows that he served with the 250th 
General Hospital Unit, William Beaumont Army Hospital.  It 
also shows that he took a course to be a medical technician 
from November 1949 to January 1950.  

Throughout the appeal period, the Veteran has alleged that 
his stressors arose from his work in the emergency room at 
Beaumont as a night NCO in charge of the receiving and 
disposition office.  He explained that the hospital was a 
receiving hospital for soldiers diagnosed with battle 
hysteria or battle fatigue.  He was assigned to work there in 
October 1950 and was there until his discharge from service.  

The Veteran has consistently stated that on his first night 
in this position a soldier was brought into the hospital 
whose head had been cut in half from the top of his head to 
the point of his chin.  He explained that the soldier's unit 
had been firing 155's on the range near Almagardo, New Mexico 
and the breach seized up; when the firing sergeant poured a 
bucket of water on the breach, the barrel came back off and 
cut off the soldiers head.  The soldier was dead on arrival 
at the hospital and it was the first time the Veteran had 
encountered a dead body; the sight of the horribly damaged 
head has continued to haunt him.

Another incident the Veteran has recounted describes when a 
soldier came in with a broken beer bottle jammed into his 
neck.  The Veteran remembered that it took about 75 stitches 
to sew up the wound and that he had to hold the carotid 
artery with his thumb while the stitches were being put in 
place.  He has explained that these particular experiences 
combined with the stresses of his general nightly duties at 
Beaumont caused him to become emotionally numb. 
While the Veteran's stressors have not been specifically 
corroborated, his statements have been consistent throughout 
the appeal period.  They are also consistent with the 
position he had at William Beaumont and there is no reason to 
doubt the credibility of his stressors.  Given that the 
Veteran's records are fire related and it is unlikely that 
specific corroboration of his stressors would be successful, 
the Board must resolve all reasonable doubt in his favor and 
conclude that these stressors occurred.  What remains to be 
established for service connection is whether these stressors 
are related to a current diagnosis of PTSD.  

On May 2009 VA examination, the Veteran reported the above 
noted stressors to the examiner and described symptoms of re-
experiencing these events, having nightmares, intrusive 
thoughts, anxiety, sleep disturbance, social isolation and 
withdrawal, and hyperarousal.  The examiner concluded the 
Veteran met DSM-IV criteria for PTSD which had become 
clinically manifest since he moved to Argentina in 2002.  He 
opined that PTSD was of mild to moderate severity and that it 
was more probable than not to be related to the traumas he 
experienced during service as a medical assistant at William 
Beaumont Hospital.  

The Board notes the record does contain an earlier November 
2000 VA examination that diagnosed the Veteran with major 
depressive disorder rather than PTSD; however, it is notable 
that the November 2000 and May 2009 examiners were the same 
person who specifically determined that PTSD did not become 
clinically manifest until the Veteran moved to Argentina in 
2002.  Hence, the November 2000 diagnosis does not contradict 
the conclusions of the May 2009 VA examination report.  
[Notably, the May 2009 VA examiner continued to diagnose 
major depressive disorder, but concluded it was related to 
chronic bilateral knee pain, which is a disability that has 
not been shown or alleged to be related to the Veteran's 
service.]  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  As the medical evidence of record supports that 
the Veteran has a current diagnosis of PTSD that is related 
to credible stressor events that occurred during service and 
there is no evidence to the contrary, the Board must resolve 
any reasonable doubt in the Veteran's favor and conclude that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


